DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-22 under 35 U.S.C. 103 have been withdrawn in light of the Applicant’s amendments.
Claims 1, 3, 6, 12, and 17-22 have been amended.  Thus, claims 1-22 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

18. (Currently Amended) The system according to Claim 16, wherein the system performs second operations including:
transmitting, to the first terminal as the key, an electronic key for opening the lock, and


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Sterzinger et al. [U.S. Patent Publication 2006/0139147], discloses a computer used for accessing locked contents in an electronically controlled container (paragraph 0048), a container’s controller accessing onboard memory to execute container operations (paragraph 0042 and figure 1, items 120 and 121), a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402), and a code comparison operation performed where a controller compares the code inputted by a user to determine if said user has access rights (figure 13, step s402) and an unlocking action performed in response to the user being granted permission to access the contents of the container (figure 13, steps s402, s404, and s408).  The second most similar art of record, Endo et al. [U.S. Patent Publication 2019/0197471], discloses the authorization of the use of a key when an authentication has been performed after a request signal has been received to use the key (paragraph 0070 and 0175).  However, no art of record discloses the plurality of ledgers includes, for the physical object and chronologically in order, records of at least one previous owner of the physical object of each transfer of a right to open the lock, and of opening and fastening of the lock.  Additionally, no art of record discloses the computer-implemented method determining that the lock has not been opened at all during distribution from the at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/EMILY C TERRELL/Primary Examiner, Art Unit 2689